Lummus, J.
St. 1925, c. 339, created the South Essex Sewerage District for the construction, maintenance and operation of sewers in certain cities and towns in Essex County. The management of the district was entrusted to the plaintiff, which, by § 14, was authorized to “make regulations as to the character of any sewage, drainage or other wastes discharged into any sewer under its control.” The plaintiff made a regulation forbidding the discharge of caustic lime into any sewer. The regulation purported *192to give jurisdiction to the Superior Court in equity to enforce that regulation by injunction, but of course it could not do so. The present bills were begun in the Superior Court to restrain the violation of the regulation. Pleas to the jurisdiction were sustained, and the cases were reported.
In cases in equity not “cognizable under the general principles of equity jurisprudence,” the Superior Court, as distinguished from this court, has jurisdiction only when a statute expressly confers it: G. L. (Ter. Ed.) c. 214, § 2. Baldwin v. Wilbraham, 140 Mass. 459. Barker v. Mackay, 168 Mass. 76. The plaintiff argues that the Superior Court has jurisdiction under G. L. (Ter. Ed.) c. 83, §§ 10, 13. But those sections apply only to regulations made by officers of a city or town. See Cohen v. Price, 273 Mass. 303. We are referred to no statute giving jurisdiction to the Superior Court to enforce in equity the regulation in question. The statute creating the plaintiff, St. 1925, c. 339, merely provides, in § 20, that “The supreme judicial court shall have jurisdiction in equity to enforce the provisions of this act.”

Decrees sustaining pleas affirmed.


Bills dismissed.